Title: To George Washington from Colonel Christopher Greene, 16 October 1777
From: Greene, Christopher
To: Washington, George



Sir
Fort on Red Bank [N.J.] Octr 16th 1777:

Coll Tilghman’s Letter of 14th instant, I received last night, wherein (by Your Excellency’s Command[)] he acquaints me of the agreeable Intelligence received from the Northward.
Pursuant to your Request have communicated the Contents to Coll Smith & Commodore Hazelwood & desired them, to demonstrate our Joy on this glorious Occasion by discharging 13 Cannon from Fort Mifflin and the Navy at noon this day. I have directed the like at this Post.
As the season is fast advancing when Barracks for the Troops will be necessary, and as no Preparations for building any have as yet been made here; Should be glad to know Your Excellency’s Pleasure, whether any should be erected. I am with due Deference Your Excellency’s most Obedt servant

C. Greene

